IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-40295
                          Conference Calendar



TROY HOOPER,

                                           Plaintiff-Appellant,

versus

E. L. WILLIAMS,

                                           Defendant-Appellee.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 9:00-CV-237
                          --------------------
                            October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Troy Hooper, Texas prisoner number 645201, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 suit as

frivolous.     Hooper argues that his allegation that false evidence

was presented at his classification hearing was sufficient to

state a constitutional violation and that the district court thus

erred in dismissing his complaint as frivolous.

     Hooper has not shown that his complaint stated the violation

of a constitutional right.     See Luken v. Scott, 71 F.3d 192, 193

(5th Cir. 1995); Orellana v. Kyle, 65 F.3d 29, 32 (5th Cir.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-40295
                                  -2-

1995).   Accordingly, he has not shown that the district court

abused its discretion in dismissing his complaint as frivolous.

See Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997);

Harper v. Showers, 174 F.3d 716, 718 & n.3 (5th Cir. 1999).

Hooper’s appeal is without arguable merit and is frivolous.       See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).     Because

the appeal is frivolous, it is DISMISSED.     See 5TH CIR. R. 42.2.

     The dismissal of this appeal and the dismissal as frivolous

by the district court each count as a “strike” for purposes of 28

U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-88

(5th Cir. 1996).    Hooper therefore has at least two “strikes”

under 28 U.S.C. § 1915(g).    We caution Hooper that once he

accumulates three “strikes,” he may not proceed in forma pauperis

in any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.     See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.